Citation Nr: 1402626	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-29 852	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depression, a nervous condition, schizophrenia, sleep disturbances, and nightmares (claimed as an inability to sleep), to include as secondary to service-connected tinnitus.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on initial active duty for training from June 1957 to December 1957, and on active duty from December 1959 to January 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 RO decision, which denied claims for service connection for depression and a nervous condition, to include schizophrenia, sleep disturbances, and nightmares (claimed as an inability to sleep).

The Board notes that the July 2010 statement of the case (SOC) included the issues of entitlement to service connection for depression including as secondary to service-connected tinnitus, and entitlement to service connection for a nervous condition, to include schizophrenia, sleep disturbances, nightmares (claimed as inability to sleep).  In the July 2010 substantive appeal, the Veteran indicated that he wished to appeal the issue of a nervous condition.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the issue on appeal was recharacterized to consider all reported psychiatric disabilities in accordance with Clemons.

In October 2011, a video conference hearing was held before the undersigned at the Muskogee, Oklahoma, RO.  A transcript of that proceeding has been associated with the claims folder.

In December 2012, the Board remanded the Veteran's claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.
FINDINGS OF FACT

1.  The Veteran served on initial active duty for training from June 1957 to December 1957, and on active duty from December 1959 to January 1961.

2.  On January 10, 2014, VA was notified that the Veteran died in December 2013.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
S.S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


